Name: Commission Regulation (EEC) No 2500/92 of 27 August 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 17 and 21 August 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/64 Official Journal of the European Communities 28 . 8 . 92 COMMISSION REGULATION (EEC) No 2500/92 of 27 August 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 17 and 21 August 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 (') laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten, as last amended by Regula ­ tion (EEC) No 705/92 (2), fixes the indicative ceilings for milk sector products for 1992 and splits these up into monthly ceilings ; Whereas applications for STM licences in the Community of Ten for cheese of category 4 lodged between 17 and 21 August 1992 relate to quantities higher than the ceiling set for the month of August 1992 ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this it is necessary, as an interim protective measure, in view of the number of requests, for the products concerned and only for the Community of Ten, to issue licences up to a percentage of the quantities applied for category 4 and to suspend all further issuing of licences for the products in question, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86, lodged between 17 and 21 August 1992 for the Community of Ten and lodged with the Commission, for milk products falling within :  category 4 of CN code ex 0406 are hereby accepted up to 11,95 % ; 2. The issuing of STM licences in the Community of Ten is hereby provisionally suspended for products falling within category 4 3 . Without prejudice to any definitive measures the Commission may take, further applications for STM licences may be lodged from 24 August 1992 for all products in respect of that fraction of the indicative ceiling applicable from 1 September 1992. Article 2 This Regulation shall enter into force on 31 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3. 1986, p. 28 . (2) OJ No L 75, 21 . 3 . 1992, p. 29.